NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

WHITE BUFFALO CONSTRUCTION_, INC.,
Plaintiff~Appellant,

V.

UNITED STATES,
Defendant-Appellee.

2012-5045 -

Appeal from the United States Court of Federal
C1aims in consolidated case nos. 99-CV-961, G0-CV-415,
and 07-CV-738, Senior Judge Loren A. Smith.

ON MOTION

Before RADER, Chief Judge.
0 R D E R

Luther L. Clevenger moves for substitution and to
proceed pro se. Clevenger also seeks an extension of time
to file White Buffalo Construction, Inc.’s opening brief.
The United States opposes and moves to dismiss the
appeal. Clevenger opposes dismissal

WHITE BUFFALO CONSTRUCTION V. US 2

Clevenger is the president and sole stockholder of the
appellant, White Buffalo. Clevenger states that White
Buffalo has now assigned its claim to him in his individ-
ual capacity and that he wishes to proceed pro se.

Federal Circuit Rule 47 .3(a) allows an individual to
represent himself or herself, but prohibits a corporation,
partnership, organization, or other legal entity from doing
so. See also Int’l Inst. for Fundamental Studies, Inc. v.
United States, 222 Ct. Cl. 626, 630-31 (1980).

Clevenger cannot circumvent this rule by assigning
the claims to himself, as the appeal is that of White
Buffalo, not of Mr. Clevenger. See Palazzo v. Gulf Oil
Corp., 764 F.2d 1381, 1385-86 (11th Cir. 1985); Jones v.
Niagara Frontier Transp. Auth., 722 F.2d 20, 23 (2d Cir.
1983L

Accordingly,

IT ls ORDERED THAT:

(1) Clevenger’s motion for substitution is denied.
(2) The United States’ motion to dismiss is denied.

(3) New counsel for White Buffalo shall file an entry
of appearance within 60 days of the date of this order.
Failure to do so will result in dismissal of the appeal.

(4) The briefing schedule is stayed.

FoR THE COURT

HAY 0 8 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Timothy P. McIlmail, Esq.
Luther L. Clevenger

F|LED
. . cum oF APPEALs Fon
s23 U star salem cmcurr

HAY 0 8 2012
JAN HIJRBA|.¥
CLERK